Per Curiam.
The relator applied to the building inspector of the township of Maplewood for a permit to erect a two-story building to contain three retail stores on the first floor and two apartments on the second floor, on property owned by the relator in Maplewood.
The permit was refused solely because under the zoning ordinance of the township the erection of retail stores on the premises of the relator was prohibited.
We think that the ease is controlled by the case of State v. Nutley, 99 N. J. L. 389. That case in the Court of Errors and Appeals is binding in this court in the absence of modifications by that court, and as yet there have been none.
The relator is entitled to judgment, with costs, and a peremptory writ will issue.